
	
		III
		111th CONGRESS
		1st Session
		S. RES. 27
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2009
			Mr. Casey (for himself
			 and Mr. Specter) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Pittsburgh Steelers on
		  winning Super Bowl XLIII.
	
	
		Whereas on February 1, 2009, the Pittsburgh Steelers
			 defeated the Arizona Cardinals to win Super Bowl XLIII;
		Whereas the Steelers' 27–23 victory over the Cardinals was
			 the Steelers’ sixth Super Bowl win, the most Super Bowl wins in National
			 Football League (NFL) history;
		Whereas the Rooney family has exhibited a strong
			 commitment to the Steelers organization, has led the Steelers to win 6 Super
			 Bowl titles, and has created a legacy of dedication to, and integrity in, the
			 NFL;
		Whereas Coach Mike Tomlin is to be congratulated for being
			 the youngest coach in the NFL to win a Super Bowl, in only his second season as
			 the head coach of the Steelers;
		Whereas Steeler Nation, which encompasses
			 fans from all over the world, is to be honored for proudly waving
			 Terrible Towels in support of the Pittsburgh Steelers;
		Whereas the Pittsburgh Steelers are an iconic symbol for
			 hardworking Pittsburghers, exhibiting the same strong work ethic and ability to
			 fight to the bitter end to achieve success as Pittsburghers;
		Whereas the leadership of Steelers quarterback Ben
			 Roethlisberger led the team to wins in the final plays of games throughout the
			 season, and especially during the last 2 minutes and 30 seconds of Super Bowl
			 XLIII;
		Whereas Steelers wide receiver Santonio Holmes was named
			 the Most Valuable Player in Super Bowl XLIII for his 6-yard touchdown reception
			 with 35 seconds remaining, which is being called one of the most historic plays
			 in Super Bowl history;
		Whereas Steelers linebacker James Harrison, NFL Defensive
			 Player of the Year, intercepted Kurt Warner at the goal line and returned the
			 ball for a 100-yard touchdown, which has been recorded as the longest play in
			 Super Bowl history;
		Whereas the Steelers defense, under the leadership of
			 50-year NFL veteran and Steelers defensive coordinator Dick LeBeau, ranked
			 number 1 in defense in the NFL throughout the 2008 season and carried the
			 Pittsburgh Steelers to a winning season and a Super Bowl victory;
		Whereas the Pittsburgh Steelers faced one of the toughest
			 schedules during the 2008 NFL season and persevered to a winning season and a
			 Super Bowl victory; and
		Whereas approximately 400,000 Steelers fans packed the
			 streets of Pittsburgh on February 3, 2009 to honor the Steelers in a parade
			 along Grant Street and the Boulevard of the Allies: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates—
				(A)the Pittsburgh
			 Steelers for winning Super Bowl XLIII;
				(B)the Rooney family
			 and the Steelers coaching and support staff, whose commitment to the Steelers
			 organization has sustained this proud organization and allowed the team to
			 reach its sixth Super Bowl victory;
				(C)all Steelers
			 fans, from around the world, whose enthusiasm for the team earns them
			 recognition as one of the most loyal fan-bases in all sports; and
				(D)the Arizona
			 Cardinals on an outstanding season; and
				(2)directs the
			 Secretary of the Senate to transmit an enrolled copy of this resolution
			 to—
				(A)Steelers
			 Chairman, Dan Rooney;
				(B)Steelers
			 President, Art Rooney II; and
				(C)Steelers Head
			 Coach Mike Tomlin.
				
